          Case 7:16-cv-04362-CS Document 80 Filed 12/14/18 Page 1 of 27



                       THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


JAISH MARKOS, individually on behalf of      Case No.: 7:16-cv-04632 (CS)
himself and all others similarly situated,
                                                            Defendant’s
                Plaintiff,                         Motion for Summary Judgment
v.

RUSSELL BRANDS, LLC,                            ORAL ARGUMENT REQUESTED

                Defendant.




            LOCAL CIVIL RULE 56.1 STATEMENT OF MATERIAL FACTS
                               IN SUPPORT OF
                    DEFENDANT RUSSELL BRANDS, LLC’S
                     MOTION FOR SUMMARY JUDGMENT




                                              Michael R. McDonald, Esq.
                                              Joshua S. Levy, Esq.
                                              GIBBONS P.C.
                                              One Gateway Center
                                              Newark, New Jersey 07102
                                              (973) 596-4500

                                              Attorneys for Defendant
                                              Russell Brands, LLC
            Case 7:16-cv-04362-CS Document 80 Filed 12/14/18 Page 2 of 27



                                               TABLE OF CONTENTS

                                                                                                                                     Page


STATEMENT OF UNDISPUTED MATERIAL FACTS ..............................................................1

I.     INTRODUCTION ...............................................................................................................1

II.    PLAINTIFF AND HIS NEVERFLAT® BASKETBALL ..................................................1

III.   INTRODUCTION TO NEVERFLAT® BASKETBALLS ................................................7

       a.        Background to Spalding ...........................................................................................7

       b.        Basketball Types, Components, And Behavior .......................................................7

       c.        Development And Manufacturing Of Neverflat Basketballs...................................9

       d.        Neverflat® “Marketing” ........................................................................................11

                 i.         The Six-Sided Packer.................................................................................11

                 ii.        The Spalding Website ................................................................................14

       e.        Neverflat® Warranty, Sales, And Customer Service ............................................16

IV.    PLAINTIFF’S KNOWLEDGE & EXPERIENCE WITH BASKETBALLS ...................18

V.     PLAINTIFF’S PRE-PURCHASE “RESEARCH” AND RELIANCE..............................20

       a.        Supposed Sources Of Information Encountered By Plaintiff Prior To
                 Purchase .................................................................................................................20

       b.        Substantive Messaging Viewed By Plaintiff Prior To Purchase ...........................21

VI.    ROAD TO LITIGATION ..................................................................................................23




                                                                   i
              Case 7:16-cv-04362-CS Document 80 Filed 12/14/18 Page 3 of 27



                      STATEMENT OF UNDISPUTED MATERIAL FACTS

         Pursuant to Rule 56.1 of the Local Civil Rules for the United States District Court for the

Southern District of New York, Defendant Russell Brands, LLC (“Russell” or “Spalding”)

submits this Statement of Material Facts in support of its Motion for Summary Judgment:

I.       INTRODUCTION

         1.       This is a putative class action challenging the label statements and other

marketing statements on Defendant’s Spalding Neverflat® basketballs. (E.g., Compl. ¶¶ 1-13.)

Plaintiff Markos claims the Spalding Neverflat® marketing statements were false and that his

Neverflat® did not perform in accordance with those representations, specifically, that Neverflat®

was “guaranteed to stay fully inflated, and to maintain rebound height between 54 and 60 inches

over 12 months.” (Id.) Plaintiff Markos claims he was injured because he paid a higher price, a

“price premium” for his Neverflat® basketball than he should have paid. (Id.)

II.      PLAINTIFF AND HIS NEVERFLAT® BASKETBALL

         2.       Plaintiff bought his “Spalding Neverflat® Outdoor Basketball – Official Size 7

(29.5”)” from non-party Amazon.com, on August 23, 2015, for $21.99. (Id. at 39:12-16, 45:4-

10, 56:7-10 & 139:15-19; see also Ex. N to McDonald Decl. [Plaintiff’s Proof of Purchase].)

Including “taxes,” he paid a total of $23.61. (Ex. A to McDonald Decl. [Markos Tr.] at 52:9-14.)

The ball shipped on August 26, 2015 and was received about two days later. (Id. at 52:21-53:2;

see also Ex. N to McDonald Decl. [Plaintiff’s Proof of Purchase].)1

         3.       Plaintiff’s Neverflat® was delivered by Amazon directly to Plaintiff’s house,

inflated and inside a cardboard Neverflat® packer. (Ex. A to McDonald Decl. [Markos Tr.] at




1
        Plaintiff bought this basketball “[b]ecause it’s a Never Flat and we play outdoors and it’s a basketball” (Ex.
A to McDonald Decl. [Markos Tr.] at 51:9-11), but Plaintiff did not know what makes a basketball an Outdoor or an
Indoor/Outdoor basketball. (Id. at 51:20-23.)
              Case 7:16-cv-04362-CS Document 80 Filed 12/14/18 Page 4 of 27



52:21-53:2, 89:22-90:15 & 130:2-10.)2 Plaintiff himself opened up the packaging and discarded

it “right after I opened it.” (Id. at 90:16-19 & 125:10-19.) He took no photographs of the

packer. (Id. at 91:24-92:3.) As of Plaintiff’s deposition, the valve cap sticker on his Neverflat®

basketball (to be discussed further) had been discarded and while Plaintiff did not recall whether

his Neverflat® came with the sticker (id. at 124:13-125:3), he acknowledged that “[i]f this is how

the packaging is, then more likely it did come with [the sticker].” (Id. at 125:7-9.)

         4.       Plaintiff Markos dribbled and played with the ball on the day he received it and

the ball appeared to meet his expectations, without any noticeable problems with its air pressure

or bounce height.          (Id. at 130:11-22.)         Plaintiff’s ball was—even to him—performing

“adequately” up through late September or early October 2015. (Id. at 153:9-14.)

         5.       The only complaint that Plaintiff had with his Neverflat® ball was that, in or

around late September/early October 2015—for a few days—and after playing with his ball

about 3 or 4 times, it appeared to “not bounce the same way as it did before.” (Ex. A to Decl. of

Michael R. McDonald [“McDonald Decl.”] at 129:9-10, 130:23-131:8, 137:15-18, 150:13-15,

150:19-23, 163:10-16, 177:12-18 & 199:4-17.) Plaintiff was crystal clear that there were no

other complaints or problems he had with the ball. (Id. at 161:5-162:17; see also id. at 163:17-19

(“Q. Are you discerning any other inadequacies of the ball’s performance? A. No.”).)3

         6.       At no point was Plaintiff unable to use his Neverflat® to play the game of

basketball. (Id. at 161:5-162:5.)

         7.       Within a matter of “days” (id. at 162:25-163:3), or maybe within a week (id. at



2
          The packer image in the Complaint (p. 7) is not a picture of the box Markos received (Ex. A to McDonald
Decl. [Markos Tr.] at 91:17-22.), but “it is very similar” (id. at 91:7-8). Neverflat® packers have gone largely
unchanged over the years. (Collins Decl. ¶ 15.)
3
          Plaintiff bought the ball for his son. (Ex. A to McDonald Decl. [Markos Tr.] at 42:13-15.) Plaintiff had no
recollection about what his son was complaining about, if anything, and testified that “mostly [the complaining] was
from me.” (Id. at 159:14-160:7.)


                                                         2
            Case 7:16-cv-04362-CS Document 80 Filed 12/14/18 Page 5 of 27



164:21-23)—playing with it, Plaintiff guessed, maybe “three to four times”—he put the ball

away, “forgot about it,” and never used it again. (Id. at 136:22-24, 138:14-15, 151:18-23, 156:3-

6, 156:16-22 & 159:8-9.)

       8.       Plaintiff never measured how high his basketball bounced, either before or after

he became dissatisfied. (Id. at 155:12-18; see also id. at 175:3-6 (“Q. Do you know whether

your Never Flat Basketball ever rebounded to between 54 and 60-inches? A. I did not measure

it.”).) He admitted: “I don’t know how much [my ball] bounced or did not bounce” (id. at 165:5-

17), and that there is no way to know how high it bounced at this time. (Id. 165:18-166:10.)

Plaintiff never measured the air pressure of the ball, either before he gleaned this “inadequacy”

or after, and has no idea what the pressure of the ball was at any point. (Id. at 175:7-177:11.)

       9.       The degree of rebound-height fluctuation, if any, from August 2015 to late

September/early October 2015 is unknown. Plaintiff,                                       (Ex. A to

McDonald Decl. [Markos Tr.] at 152:11-12), could only say that—once he started gleaning

“problems”—his ball was bouncing “presumably below the waist.” (Id. at 153:15-18.) Prior to

late-September/early October, the ball was bouncing “adequately,” which he explained as: “I

think it’s very -- it’s more like a feel I would say. So you feel how much it should bounce. If

you have to exert a lot more as opposed to it bouncing itself . . . I can only mention what is

adequate for me. I will not be able to tell you what is adequate for you or adequate for any other

person.” (Id. at 152:21-24 & at 154:21-155:11.)

       10.      At his deposition, Plaintiff had no idea whether whatever “inadequacy” he

discerned with the ball during those days or week prior to putting it away ever grew worse. (Id.

at 139:5-11, 150:24-151:23 & 246:6-247:15.) Since purchase, Plaintiff’s Neverflat® basketball

was never re-inflated. (Id. at 134:3-135:13 & 141:21-23.)




                                                 3
          Case 7:16-cv-04362-CS Document 80 Filed 12/14/18 Page 6 of 27



        11.     Plaintiff’s position is that his Neverflat basketball became “flat,” as he understood

the term (and as used in the Complaint): “I think the ball is flat when it has less air in it. So

when I got the ball it was adequately inflated. When it lost air, it became flat. It lost air after I

bought it. So it became flat.” (Id. at 148:3-7; see also id. at 146:23-147:4 (“My testimony is that

the basketball is flat . . . [because] [t]his basketball has lost air since I bought it.”).)

        12.     Plaintiff’s basketball was brought to the deposition, which took place on April 4,

2017, 20 months from purchase. (See generally Ex. A to McDonald Decl. [Markos Tr.] & Ex. N

to McDonald Decl. [Plaintiff’s Proof of Purchase].) Photos were taken of the ball, which clearly

show it has retained its round shape since purchase, on August 23, 2015, and still had air in it:




(Ex. O to McDonald Decl. [Russell_02098].)

        13.     Plaintiff was asked to hold his ball and press into it; he acknowledged that his

Neverflat® ball still had air—over a year and a half after purchase. (Ex. A to McDonald Decl.

[Markos Tr.] at 147:5-13 & 243:23-25.) He was then asked whether “that ball is flatter now than

it was when you first passed it off to your attorney”, and could only answer that it “would be

difficult for me to say,” even while pushing into it without meaningful success. (Id. at 243:2-15.)

Attempting to push into the ball as hard as he could with his fingers, he was “[n]ot even close” to

being able to depress or deflect the ball from its round shape. (Id. at 244:2-7.) In fact, he could

not compress anywhere on the ball: Not half an inch; not a quarter of an inch; and when asked


                                                     4
           Case 7:16-cv-04362-CS Document 80 Filed 12/14/18 Page 7 of 27



further, he only said: “I would not know what an eighth of an inch is.” (Id. at 244:8-16.)

        14.      While the Complaint contends (Compl. ¶ 14) Plaintiff’s Neverflat® basketball

became “flat,” Plaintiff’s demonstration revealed the ball was not “flat” as he understood the

term (id. at 148:3-7 & 146:23-147:4), but admittedly continued to have significant air pressure

well over one year after purchase, and Plaintiff’s complaints were only that the ball, used 3 or 4

times may have bounced a little differently—some unknown and unknowable amount—than

when Plaintiff first received it. (Ex. A to McDonald Decl. [Markos Tr.] at 150:13-15, 150:19-23,

163:10-16, 177:12-18, 155:12-18, 175:3-6, 165:5-17, 165:18-166:10 &175:7-177:11.)

        15.      Plaintiff admitted he did not know whether his Neverflat® ball had less air at the

time of his deposition than when he purchased it:

                 Q. . . . [H]ow do you know your ball has less air now than when
                 you first received it?
                 A. I did not say that I knew that. I have not measure[d] the air
                 inside this. I don’t know what pressure it’s got. I have not
                 bounced it to measure the height.
                 ...
                 Q. . . . Is it possible that your ball has as much air in it now as it
                 did when you first received it?
                 A. No.
                 ...
                 Q. How do you know?
                 A. . . . [A]s I found out in October, September/October, it didn’t
                 bounce the same. I do not think that that between October,
                 September 2015 to today that it would have got anymore bounce or
                 anymore air inside it.
                 Q. What about less?
                 A. Unless I measure it, I would not know.

(Id. at 246:6-247:14.)4


4
          Although Paragraph 29 of the Complaint alleges that “independent testing by a reputable testing facility
demonstrated that Defendant’s claims are false inasmuch as: a) Each Product lost approximately 2 psi over a 200
day period; b) The Products’ rebound height initial rebound height is actually between 46 inches and 48 inches, not
between 54 inches and 60 inches; and c) The Products’ rebound height decreases by approximately 0.0125 inches
each day (5% over approximately 200 days)”—when asked if his ball “specifically experienced these problems”,
Plaintiff answered, “I don’t think -- I think this is not for this specific ball.” (Ex. A to Decl. of Michael R.
McDonald [“McDonald Decl.”] at 160:24-161:4.)


                                                        5
           Case 7:16-cv-04362-CS Document 80 Filed 12/14/18 Page 8 of 27



         16.      No one—including Plaintiff and Plaintiff’s experts—has ever tested Plaintiff’s

Neverflat® basketball in any way, including measurements of rebound height or air pressure. (Id.

at 155:12-18, 175:3-6 & 175:7-177:11; Ex. G to McDonald Decl. [McFadden Tr.] at 20:22-21:3;

Ex. H to McDonald Decl. [Brown Tr.] at 101:21-102:5; see also Exs. CC & DD to McDonald

Decl. [Expert Reports of Jeffrey McFadden/i3 Engineering (“i3 Rep.”) & Stuart B. Brown,

Ph.D./Veryst Engineering (“Veryst Rep.”)].) In fact, Plaintiff’s experts did not even test the

model of Plaintiff’s Neverflat® basketball in any way. (Compare Ex. N to McDonald Decl.

[Plaintiff’s Proof of Purchase] with Exs. CC & DD to McDonald Decl. [i3 Rep. & Veryst Rep.].)

         17.      Similarly, neither Plaintiff nor his experts undertook any testing or assessment of

the validity of the “10x longer” claim or performed any measurements of air pressure retention

over time in Neverflat® basketballs or any others. (See generally Exs. CC & DD to McDonald

Decl. [i3 Rep. & Veryst Rep.].) As Plaintiff’s principal engineering expert, i3 Engineering,

testified at his deposition: “Q. . . . Do you know whether Neverflat basketballs maintain air

pressure ten times longer than traditional balls? A. I do not.” (Ex. G to McDonald Decl.

[McFadden Tr.] at 25:23-26:1.)5 Plaintiff’s other engineering expert essentially testified to the

same: “Q. . . . [D]o you recall that the front cover of the packaging for NeverFlat basketballs says

‘Stays inflated 10 times longer, guaranteed’? A. If that’s their representation, I have no reason

not to – to dispute that.” (Ex. H to McDonald Decl. [Brown Tr.] at 50:19-23.)

         18.      In contrast, Spalding’s experts tested various Neverflat® and non-Neverflat®

basketballs and demonstrated, among other things, that Neverflats® (1) “stay inflated 10x longer”

than traditional basketballs, (2) stay inflated for one year, and (3) rebound as would other retail

basketballs. (See generally Ex. J to McDonald Decl. [Expert Report of Donald A. Sandusky,


5
        Messrs. McFadden & Brown are Plaintiff’s engineering experts, further discussion of which will be
undertaken in Daubert motions to exclude and on opposition to Plaintiff’s anticipated motion for class certification.


                                                         6
            Case 7:16-cv-04362-CS Document 80 Filed 12/14/18 Page 9 of 27



Ph.D. (“Sandusky Rep.”)].)

III.   INTRODUCTION TO NEVERFLAT® BASKETBALLS

       a.       Background to Spalding

       19.      Russell (or its affiliated entities) is a leading developer, manufacturer, and seller

of apparel and sporting goods, under various brands including Fruit of the Loom® and Spalding®.

(Declaration of Brian Collins [“Collins Decl.”] ¶ 1; Declaration of Lynn C. Smith [“Smith

Decl.”] ¶ 1; see also Ex. C to McDonald Decl. [Smith Tr.] at 7:1-4.)

       20.      The Spalding brand is responsible for multiple lines of basketballs, at every major

retail market and institutional price point. (Collins Decl. ¶ 2.) Founded in 1876, Spalding has

been manufacturing and selling basketballs for well over one hundred years. (Id.) Spalding—

and Russell—is now headquartered in Bowling Green, Kentucky. (Id.)

       b.       Basketball Types, Components, And Behavior

       21.      There are myriad types, qualities, and constructions of basketballs. (Smith Decl. ¶

2; see also Ex. J to McDonald Decl. [“Sandusky Rep.”] ¶ 16.)

       22.      Among other things, Spalding manufactures and sells basketballs intended for

both consumer recreational use and competitive, institutional or professional gameplay. (Collins

Decl. ¶ 3; Smith Decl. ¶ 3; see also Ex. E to McDonald Decl. [Sullivan Tr.] at 49:6-18.)

       23.      All current Neverflat® basketball models (and the vast majority of Neverflat®

basketball models that have ever been manufactured) fit within the consumer recreational

category. (Collins Decl. ¶ 4; Smith Decl. ¶ 4; see also Ex. E to McDonald Decl. [Sullivan Tr.] at

31:15-22 & 50:24-52:1.)

       24.      Recreational basketballs generally are of two overarching construction types: (1)

Outdoor basketballs, typically constructed with a less expensive rubber cover material; and (2)

Indoor/Outdoor basketballs, typically constructed with more expensive so-called “composite”


                                                  7
         Case 7:16-cv-04362-CS Document 80 Filed 12/14/18 Page 10 of 27



cover materials (intended to mimic the look and feel of leather). (Smith Decl. ¶ 5; see also Ex. C

to McDonald Decl. [Smith Tr.] at 25:6-27:8; Ex. E to McDonald Decl. [Sullivan Tr.] at 39:5-9.)

       25.     Recreational basketballs—whether Outdoor or Indoor/Outdoor—are themselves

generally built of four primary components (listed from the inside, out):

   -   Bladder: Innermost layer, in which air (or, for Neverflat® basketballs, a specialized gas
       mixture) is pressurized. The bladder is constructed of some mixture of butyl (aka,
       synthetic) and natural rubber. The higher the butyl-to-natural rubber ratio, the greater the
       air retention of the bladder.
                                                        .
   -   Windings: A layer of thread, which provides shape retention and durability.
   -   Carcass: A layer (generally of natural rubber), which provides most of the
       thickness/mass of a basketball.
   -   Cover: This is the outer-most layer of a basketball, which the user touches while playing.
       There are various types and qualities of cover material across a wide spectrum, which
       contribute to different grip attributes, “feel”, strength and abrasion resistance, bounce
       height, and aesthetics.

(Smith Decl. ¶ 6; see also Ex. B to McDonald Decl. [Collins Tr.] at 38:19-39:2; Ex. C to

McDonald Decl. [Smith Tr.] at 29:2-30:11 & 32:7-33:20; Ex. E to McDonald Decl. [Sullivan

Tr.] at 20:19-21:5 & 32:17-23; Ex. F to McDonald Decl. [Hu Tr.] at 22:17-21; Ex. J to

McDonald Decl. [“Sandusky Rep.”] ¶ 19.)

       26.     Cover material lends a basketball its categorization as Outdoor (rubber) or

Indoor/Outdoor (composite). (Smith Decl. ¶ 7; see also Ex. E to McDonald Decl. [Sullivan Tr.]

at 56:15-20; Ex. J to McDonald Decl. [“Sandusky Rep.”] ¶ 19.) There are varying qualities and

performance characteristics within these categories, but Outdoor balls are generally less

expensive and made with lower quality covers than Indoor/Outdoor balls. (Smith Decl. ¶ 7; see

also Ex. C to McDonald Decl. [Smith Tr.] at 82:23-83:1; Ex. E to McDonald Decl. [Sullivan Tr.]

at 30:22-24 & 96:22-97:2; Ex. F to McDonald Decl. [Hu Tr.] at 21:21-23:7; Ex. J to McDonald

Decl. [“Sandusky Rep.”] ¶ 19.) All else being equal, an Outdoor basketball will generally

bounce higher than a ball made of “composite leather” for Indoor/Outdoor play. (Smith Decl. ¶



                                                8
         Case 7:16-cv-04362-CS Document 80 Filed 12/14/18 Page 11 of 27



7; Ex. J to McDonald Decl. [“Sandusky Rep.”] ¶ 90 & Figs. 14-15.)

       27.     Inflatable sports products—including traditional consumer basketballs and

Neverflats®—are impacted by the ambient environment, including by variations in barometric

pressure, altitude, and temperature. (Smith Decl. ¶ 8; see also Ex. C to McDonald Decl. [Smith

Tr.] at 99:2-10; see generally Ex. J to McDonald Decl. [“Sandusky Rep.”] ¶¶ 21-38.) For

example, a basketball played outside, in cold weather (without “losing air”) will exhibit lower air

pressure and likely diminished bounce performance; and (without inflation) when that ball is

returned to room temperature, or higher, it will return to its previous thermodynamic state and

increased bounce performance. (Smith Decl. ¶ 8; see generally Ex. J to McDonald Decl.

[“Sandusky Rep.”] ¶¶ 21-38; see also Ex. S to McDonald Decl..) Additionally, the height of a

basketball bounce—Neverflat® or non-Neverflat®—depends on the height from which the ball is

dropped, and the floor onto which it is dropped, as well as the force applied. (Smith Decl. ¶ 8.)

       c.      Development And Manufacturing Of Neverflat Basketballs

       28.     Spalding has been selling Neverflat® basketballs since about late 2005/early 2006.

(Collins Decl. ¶ 5; see also Ex. E to McDonald Decl. [Sullivan Tr.] at 20:3-8 & 27:18-20.)

       29.     Neverflat® technology was created by a company known as “Primo”, from which

Spalding first licensed, then purchased, Neverflat® technology. (Collins Decl. ¶ 6; Smith Decl. ¶

9; see also Ex. B to McDonald Decl. [Collins Tr.] at 65:19-24.)

       30.     The superior air retention technology built into Neverflat® basketballs was

scientifically demonstrated by Primo to Spalding (with Spalding’s input and assistance) in or

about 2005. (Collins Decl. ¶ 7; Smith Decl. ¶ 10; see also Ex. C to McDonald Decl. [Smith Tr.]

at 208:11-209:3; Ex. E to McDonald Decl. [Sullivan Tr.] at 21:6-15 & 26:16-27:8; Ex. P to

McDonald Decl. [Primo Deck dated May 9, 2006; Russell_00058-Russell_00145].)

       31.     Neverflat® technology has remained largely unchanged since product launch


                                                9
         Case 7:16-cv-04362-CS Document 80 Filed 12/14/18 Page 12 of 27



(Smith Decl. ¶ 11; see also Ex. C to McDonald Decl. [Smith Tr.] at 66:2-5, 68:9-21 & 182:12-

14), although the components of Neverflat® basketballs have been built into various basketball

constructions over the years, and remain extant in a variety of different product lines, targeting

different price points. (Collins Decl. ¶ 8; Smith Decl. ¶ 11; see also Ex. B to McDonald Decl.

[Collins Tr.] at 37:10-12 & 57:17-20; Ex. C to McDonald Decl. [Smith Tr.] at 163:12-16; Ex. E

to McDonald Decl. [Sullivan Tr.] at 33:3-6, 38:3-7 & 66:10-11.)

       32.     Essentially, Neverflats® are all built with the following (blended with the typical

four components of a basketball):

   -




   -   Neverflat® basketballs are constructed with a specially designed valve and cap system,
       which protects against dirt that can pry open the valve and act as a “door stop” to allow
       inflation gasses to exit the ball.
   -

                                          .

(Smith Decl. ¶ 12; see also Ex. B to McDonald Decl. [Collins Tr.] at 30:16-33:17; Ex. C to

McDonald Decl. [Smith Tr.] at 24:23-25:5, 30:12-32:6, 34:14-38:4, 39:23-41:18, 42:14-44:17,

46:10-25 & 209:4-210:1; Ex. E to McDonald Decl. [Sullivan Tr.] at 22:13-24:24 & 66:19-23;

Ex. F to McDonald Decl. [Hu Tr.] at 28:10-13 & 46:24-47:7; Ex. J to McDonald Decl.

[“Sandusky Rep.”] ¶ 19.)

                                                                     (Ex. H to McDonald Decl.

[Brown Tr.] at 88:22-25.)

       33.     The cover material of Neverflat® basketballs (whether Outdoor or Indoor/Outdoor



                                               10
           Case 7:16-cv-04362-CS Document 80 Filed 12/14/18 Page 13 of 27



lines) is also generally of a higher quality and performance than that of non-Neverflat®

recreational basketballs. (Smith Decl. ¶ 13.) Meaning, the least expensive Neverflat® Outdoor

basketball—even without the proprietary gas,                                       , etc.—is still generally of

higher quality than the least expensive non-Neverflat® Outdoor basketball. (Id.)

         d.       Neverflat® “Marketing”

         34.      Neverflat® “marketing” has been fairly static and limited since product launch.

(Collins Decl. ¶ 9.) While there was limited television advertising in the early years of product

sales, since well before 2010, information relating to Neverflat® basketballs has reached

consumers from Spalding in essentially only one of two ways: (1) Via the physical packaging

(the “packer”); or (2) online. (Id.)

                  i.       The Six-Sided Packer

         35.      Almost every Neverflat® basketball—including Plaintiff’s, as will be discussed—

is packaged in a six-sided cardboard packer, partially open on multiple sides. (Collins Decl. ¶

10; see also Ex. E to McDonald Decl. [Sullivan Tr.] at 67:10-15.)6 The packer is open to touch,

which allows the consumer to grip/feel the product prior to purchase, on a store shelf. (Collins

Decl. ¶ 10.)

         36.      The Front Panel of the packer generally looks like this:




6
           Some downstream retail customers may have purchased packer-less Neverflat basketballs at “discount”
retailers, when Spalding periodically sought to sell down remaining stock of a particular product line. (Collins Decl.
¶ 12.)


                                                         11
         Case 7:16-cv-04362-CS Document 80 Filed 12/14/18 Page 14 of 27




(Ex. Q to McDonald Decl. [Russell_00036]; see also Ex. R to McDonald Decl. [Russell_00701];

Collins Decl. ¶ 11.)7

        37.      The Neverflat® packer does not contain any statements or graphics concerning

rebound height or how high a Neverflat® basketball will bounce. (Collins Decl. ¶ 13; see also

Ex. R to McDonald Decl. [Russell_00701].)

        38.      The Neverflat® packer includes the following content:

    -   Front Panel: Most prominently states that the Neverflat® basketball “Stays Inflated 10x
        Longer Guaranteed!*” This representation, written in relatively large print, takes up
        approximately the bottom third of the front face of the packer as shown below:




    -   Rear Panel: “Specially Designed Valve with cap eliminates leaks & keeps dirt out!”;
        “Premium Composite Leather for maximum performance & handling”; and “tightens
        bladder pores to improve pressure retention”.
    -   Right Panel: “stays inflated 10x longer than traditional basketballs”; “Maintenance-Free
        Performance. No need to add air pressure during the first year”; and “Highest quality
        construction utilizes premium composite leather for superior grip and control”. The
        Right Panel—toward the bottom third of the packer—also displays the following graphic:


7
        A front-facing photograph of a packer is included at the top of page 7 of the Complaint..


                                                        12
         Case 7:16-cv-04362-CS Document 80 Filed 12/14/18 Page 15 of 27




       The graphic shows that a Neverflat basketball will “hold[] air 10 times longer” by
       remaining within 7.0 psi (pounds per square inch) and 9.0 psi over one year, while
       “Traditional basketballs lose over 50% of air pressure” in that same time.
   -   Bottom Panel: Includes warranty language linked from the front of the packer via the
       asterisk at the end of “Stays Inflated 10x Longer Guaranteed!*” The Bottom Panel states
       that “Your 100% Satisfaction is Spalding’s Top Priority!” and contains details for the
       “*Limited One Year Warranty – Spalding NEVERFLAT®”, discussed further below.

(Ex. R to McDonald Decl. [Russell_00701]; Collins Decl. ¶ 11.)

       39.     The Neverflat® packer also features the Spalding brand name and logo, and logo

of the National Basketball Association (“NBA”), stating at the top: “SPALDING IS THE

OFFICIAL BASKETBALL OF THE NBA.”                    (Ex. R to McDonald Decl. [Russell_00701];

Collins Decl. ¶ 14.)

       40.     The physical properties of the packer—that is, the thickness and makeup of the

cardboard, the precise angle and shape of the folds, etc.—have changed over the years (for

incremental cost purposes); but with very minor exceptions (none of which are relevant to this

litigation), the content has remained the same. (Collins Decl. ¶ 15; see also Ex. E to McDonald

Decl. [Sullivan Tr.] at 27:21-28:16 & 88:19-24.)

       41.     The vast majority of Neverflat® basketball purchasers purchase from physical

retail stores, thus interacting in some fashion with the packer prior to purchase (Collins Decl. ¶

16), although this is not how Plaintiff made his purchase. (See, e.g., Ex. N to McDonald Decl.

[Plaintiff’s Proof of Purchase].) In-store packaging—as well as in-store grip/feel experiences—

are key drivers of basketball purchases, including purchases of Neverflat basketballs. (Collins



                                               13
           Case 7:16-cv-04362-CS Document 80 Filed 12/14/18 Page 16 of 27



Decl. ¶ 17; see also Ex. B to McDonald Decl. [Collins Tr.] at 22:11-21 & 26:2-5; Ex. E to

McDonald Decl. [Sullivan Tr.] at 101:23-102:5.)

                  ii.       The Spalding Website

         42.      Spalding launched an informational website about Neverflat® basketballs prior to

2010, which provided some information about the product. (Collins Decl. ¶ 18.) This was a

static website, with no e-commerce capabilities. (Id.)

         43.      In 2012, Spalding revamped its Internet presence, and added a direct-to-consumer

e-commerce element. (Collins Decl. ¶ 19.)8 This website, located at “shop.spalding.com,” also

included information about Neverflat® basketballs and allowed consumers to purchase

Neverflats® directly from the company. (Id.)

         44.
                                                                   9
                                                                       No significant resources or manpower

were ever invested into leveraging this site as a way to generate revenue, because Spalding did

not wish to undercut its primary customers (that is, retail companies). (Id.)

         45.      The Neverflat® portion of shop.spalding.com consisted of a single webpage.

(Collins Decl. ¶ 21.) When essentially all content (which was produced in native form) is

expanded and displayed, and printed to a PDF, the entirety of the webpage takes up a little less

than two pages (Ex. S to McDonald Decl.), only a portion of which is excerpted in the

Complaint. (Compl. ¶ 8.)


8
         For reasons entirely unrelated to this lawsuit, in 2016, Spalding again revamped its entire Internet presence,
significantly simplifying the amount and nature of the information included on its company site about various
products, including Neverflat® basketballs. (Collins Decl. ¶ 19.) The site now makes no mention of any 54-60 inch
rebound height range.        See generally https://www.spalding.com/shop-by-sport/basketball/neverflat/neverflat-
basketball/IN.74888E.0.0.0.0.html#start=9 (last visited Apr. 27, 2018).
9

                                                                              (Ex. L to McDonald Decl. [Expert
Report of Joel H. Steckel, Ph.D. (“Steckel Rep.”)] ¶ 33.) Survey evidence further underscores the infrequency of
consumer basketball purchases directly from brand websites. (Id. at ¶ 37.)


                                                         14
           Case 7:16-cv-04362-CS Document 80 Filed 12/14/18 Page 17 of 27



         46.      The middle/bottom of the first page of the site—which is all the Complaint

includes—contains the following graph and statements:




(Ex. S to McDonald Decl.) 10

10
         Plaintiff did not see the inch markings on this chart prior to purchase and has no evidence supporting the
allegation that his ball failed to reach any range. (Ex. A to McDonald Decl. [Markos Tr.] at 80:4-14 & 175:3-6.)
This is in addition to the reality that Spalding’s consumer marketing expert demonstrated, inter alia, that (1)
reasonable consumers do not interpret Spalding’s air retention statements (like those on the packer) as also
conveying that Neverflat® basketballs will maintain a rebound height of 54-60 inches and (2) reasonable consumers
do not even generally want a basketball that exhibits this bounce-height range as a function of dribbling. (Ex. L to
McDonald Decl. [Expert Report of Joel H. Steckel, Ph.D. (“Steckel Rep.”)] ¶¶ 23, 46-53 & 65-68.)
         Granted,
                                          . (Smith Decl. ¶ 14; see also Ex. J to McDonald Decl. [“Sandusky Rep.”] ¶¶
87-88.)
                                                      . (Smith Decl. ¶ 14; see also Ex. V to McDonald Decl.
[Russell_00717-Russell_00720]; Ex. C to McDonald Decl. [Smith Tr.] at 49:18-50:14 & 142:24-143:9; Ex. E to
McDonald Decl. [Sullivan Tr.] at 25:3-26:12.)
              (Smith Decl. ¶ 14.)
                                                                              . (Id.; see also Ex. W to McDonald Decl.
[Russell_00746-Russell_00749].)                                                                                (Smith
Decl. ¶ 14.)
         There do exist competitive, institutional rebound height specifications, promulgated by organizations
including the National Collegiate Athletic Association (“NCAA”) and the international Fédération Internationale de
Basket-ball (“FIBA”). (Exs. X & Y to McDonald Decl.; see also Smith Decl. ¶ 14; Ex. J to McDonald Decl.
[“Sandusky Rep.”] ¶ 85.) For men’s competitive play, balls in the NCAA are supposed to bounce between 49” and
54” when dropped from 72”; and FIBA specifies that “[t]he ball shall . . . [b]e inflated to an air pressure such that,
when it is dropped onto the playing floor from a height of approximately 1,800 mm [70.87 inches] measured from
the bottom of the ball, it will rebound to a height of between 1,200 mm [47.24 inches] and 1,400 mm [55.12 inches],
measured to the top of the ball.” (Exs. X & Y to McDonald Decl. [NCAA: Section 16 Art. 7 [2017-18 rules]; FIBA:
Equipment Rule 7.3 [2014 rules]; see also Ex. J to McDonald Decl. [“Sandusky Rep.”] ¶ 85.) Neither Spalding’s


                                                         15
          Case 7:16-cv-04362-CS Document 80 Filed 12/14/18 Page 18 of 27



        47.      The remainder of the shop.spalding.com website is mostly taken up with a series

of questions and answers, like:

                 What Is Spalding NEVERFLAT®? The Spalding NEVERFLAT
                 ball is the first ball ever with improved air retention technologies.
                 Breakthrough NitroFlate air treatment enables the ball to maintain
                 air pressure 10X longer than traditional inflated sports products. So
                 you can spend time playing ball and not waste time finding your
                 pump and needle.

                 I Left My NEVERFLAT® Ball Outside And It Is A Bit Flat, Is
                 There A Reason Why That Might Happen? Just like traditional
                 balls, if you stored your NEVERFLAT ball in cold conditions, the
                 product will not bounce to the height of a ball stored at room
                 temperature until it is “warmed up”. To ensure optimal
                 performance, always store the Spalding NEVERFLAT ball at room
                 temperature.
(Id.)

        48.      The only other non-Q&A-type information is contained at the very bottom of the

site, which prominently states: “TRADITIONAL BASKETBALLS LOSE AIR ON A

CONSISTENT BASIS[.] OVER 50% IN 1 YEAR[.]” (Id.)

        e.       Neverflat® Warranty, Sales, And Customer Service

        49.      Each Neverflat® basketball is accompanied by a “Limited One Year Warranty”

stating, in part:

                 Spalding warrants to the original consumer only, that the
                 SPALDING® NEVER FLAT® basketball will be free from
                 defects in materials and workmanship during normal use for one
                 year from the original retail purchase date, provided (1) the
                 product has been used and cared for in accordance with
                 instructions accompanying the product and (2) the product has not
                 been abused, altered or misused, or otherwise damaged through the
                 act or neglect of the consumer or any other user of the product.
                 The warranty with respect to the inflation of the basketball does
                 not apply if the black valve cap is removed or if air is added or
                 released using the inflation needle within one year after purchase.

internal                specifications, nor any institutional basketball            specifications (including but
not limited to NCAA and FIBA) were ever advertised to retail consumers of Neverflat® basketballs. (Smith Decl. ¶
14; see also Ex. E to McDonald Decl. [Sullivan Tr.] at 86:3-13.)


                                                       16
         Case 7:16-cv-04362-CS Document 80 Filed 12/14/18 Page 19 of 27




(Collins Decl. ¶ 22; see also Ex. R to McDonald Decl. [Russell_00701].) The warranty then

provides contact information and sets forth additional limitations. (Ex. R to McDonald Decl.

[Russell_00701].) The warranty language on the Bottom Panel of the packer concludes by

noting that “Your 100% Satisfaction is Spalding’s Top Priority.” (Id.) And the asterisk included

next to the Front Panel phrase “Stays Inflated 10x Longer Guaranteed!*” leads directly to the

warranty language on the Bottom Panel. (Id.)

       50.    Each Neverflat® basketball also comes with a sticker (about 1” x 2.5”) covering

the valve cap itself. (Collins Decl. ¶ 23; see also Ex. B to McDonald Decl. [Collins Tr.] at

38:23-24.) It only states: “IMPORTANT: Do not remove the valve cap during the first year of

use…those actions will negate the product warranty.            For further information, visit

www.spalding.com.” (Collins Decl. ¶ 23.)

       51.    Additionally, among the shop.spalding.com questions and answers was:

              Will Spalding Stand Behind This Product? You bet. Spalding is
              so confident in this 10X inflation guarantee that we are backing it
              up with a warranty. The NEVERFLAT warranty is 12 months
              from the date of purchase and for the original consumer only.
              Warranty covers materials and workmanship, provided the ball has
              been used and cared for properly and not abused, altered or
              damaged through act or neglect.

(Ex. S to McDonald Decl.; see also Collins Decl. ¶ 24.)

       52.




                      (Declaration of Angie Doig [“Doigs Decl.”] ¶ 2; Ex. D to McDonald Decl.



                                               17
         Case 7:16-cv-04362-CS Document 80 Filed 12/14/18 Page 20 of 27



[Doig Tr.] 47:3-23.)



                           (Doig Decl. ¶ 3.) Notwithstanding,



                                                                            (Id. at 51:6-7.)

       53.       Indeed,

(Collins Decl. ¶ 25; see also Ex. Z to McDonald Decl. [“                                          ”]

[Russell_15649]; Ex. L to McDonald Decl. [Expert Report of Joel H. Steckel, Ph.D. (“Steckel

Rep.”)] ¶ 33),                                           .

       54.

                     (Ex. AA to McDonald Decl. [Russell_00754 & Russell_00755]; see also Ex.

D to McDonald Decl. [Doig Tr.] 25:20-35:12.)

       55.       Plaintiff himself did not invoke the warranty. (Ex. A to McDonald Decl. [Markos

Tr.] at 183:17-184:13.) He didn’t pick up the phone, email, or even Google what to do when

your Neverflat® appears to be underperforming. (Id. at 135:14-19, 184:14-24 & 227:15-25.)

Instead, he responded to a lawyer’s ad and filed this nationwide class action alleging that his ball,

whose air pressure or rebound height he never tested, with which he was never unable to play,

and that—by the date of his deposition—still presented as inflated, “went flat.” (Id. at 137:24-

138:5, 147:5-13, 155:12-18, 161:5-162:5, 175:7-177:11 & 243:23-25 see also Compl. ¶ 14.)

IV.    PLAINTIFF’S KNOWLEDGE & EXPERIENCE WITH BASKETBALLS

       56.       Plaintiff Markos is not an expert in basketball construction or manufacturing and

has only limited experience playing the game recreationally. (Ex. A to McDonald Decl. [Markos

Tr.] at 15:5-16:2, 16:9-18:5, 179:23-25, 18:25-19:4. 178:10-11 & 199:25-200:17.)

       57.       Plaintiff’s recreational basketball gameplay increased modestly in 2010,


                                                 18
         Case 7:16-cv-04362-CS Document 80 Filed 12/14/18 Page 21 of 27




               (Id. at 18:12-24:18.) The vast majority of the Plaintiff’s basketball play in the

years preceding his deposition were with his son (id. at 21:14-22:2), essentially all of which has

been played at a hoop on the outdoor blacktop driveway of his home, in Hopewell Junction, New

York. (Id. at 6:18-22 & 22:6-24:6.)

       58.     The ball at issue in this litigation is the only Neverflat® basketball Plaintiff has

ever purchased. (Id. at 37:16-19.) As far as other basketballs, Plaintiff could not recall which

models or brands he had ever purchased or played with, before or since purchasing his

Neverflat®. (Id. at 26:3-30:7 & 180:14-19.)

       59.     Plaintiff also knows essentially nothing about basketball gameplay standards. He

was not familiar with NBA or NCAA standards. (Id. at 31:11-16.) He could only say that he

“believe[s] I have a recollection” of FIBA, but otherwise knew nothing about the organization.

(Id. at 30:22-31:10.)    And the only specific knowledge he had about standards was an

assumption “that there have to be standards and it’s possibly based by [an] organization in

Spain” (id. at 31:8-10), which he thought required that a ball “have a certain amount of air

pressure, I want to say.” (Id. at 30:13-14.)

       60.     Generally (and as will be further explained, in contrast with how he went about

purchasing his Neverflat®), Plaintiff shops for basketballs both online and in physical stores. (Id.

at 37:20-39:4.) Prior to purchasing the Neverflat at issue here, Plaintiff could not say when he

had last purchased any basketball. (Id. at 42:16-23.

       61.     Additionally, other than what he claims to have relied upon before purchasing his

Neverflat® (which will also be discussed below), Plaintiff could not recall any other features or




                                                19
         Case 7:16-cv-04362-CS Document 80 Filed 12/14/18 Page 22 of 27



representations, by any basketball brand, that he relied upon to make a basketball purchasing

decision in the past. (Id. at 181:6-15 & 182:2-6.)

V.     PLAINTIFF’S PRE-PURCHASE “RESEARCH” AND RELIANCE

       62.      Sometime in the first half of 2015, Plaintiff’s son requested a new basketball, to

use with the hoop on the blacktop driveway outside their home. (Id. at 40:24-43:10.) This

request was “in the back of [Plaintiff’s] head”, until bought the Neverflat® at issue for his son, on

Amazon.com, on August 23, 2015.           (Id. at 44:6-12; see also Ex. N to McDonald Decl.

[Plaintiff’s Proof of Purchase].)

       a.       Supposed Sources Of Information Encountered By Plaintiff Prior To
                Purchase

       63.      The Complaint states that, in advance of his purchase, “Plaintiff saw and relied

upon the Products’ labeling, Products’ advertising, Products’ packaging, and Defendant’s

website http://shop.spalding.com.” (Compl. ¶ 11 (emphasis added).) Despite these allegations,

however, Plaintiff testified that his only pre-purchase research or viewing of Neverflat®-related

information was online. (Ex. A to McDonald Decl. [Markos Tr.] at 67:6-16, 89:5-13, 166:19-23

& 167:12-13.)     Plaintiff repeatedly confirmed that all Complaint references to material he

viewed and/or relied upon prior to purchase regard online material. (E.g., id. at 228:15-230:16.)

       64.      Prior to purchase, Plaintiff viewed no Neverflat® television or magazine

advertisements, visited no physical stores, looked at or tested out no physical Neverflat®

basketballs, and spoke to no one who themselves had ever purchased a Neverflat® basketball.

(Id. at 61:2-62:8, 73:5-18 & 221:25-22:10.)

       65.      With respect to individual sources of online material, Plaintiff’s recollection was

not perfectly clear; but there is no genuine dispute that, at best, he only viewed

shop.spalding.com and Amazon.com prior to purchase. (Id. at 59:12-16, 70:3-14, 73:2-4, 210:2-



                                                 20
           Case 7:16-cv-04362-CS Document 80 Filed 12/14/18 Page 23 of 27



4.)11 “Most of what [Plaintiff] viewed was on Spalding’s website” but he found it “difficult to

say what percentage.” (Id. at 69:20-70:2.)

         b.       Substantive Messaging Viewed By Plaintiff Prior To Purchase

         66.      Despite the claims in the Complaint, what Plaintiff actually viewed and relied on

prior to purchase was essentially limited to the “10x longer” representation and a vague notion of

bounce height. (See, e.g., id. at 59:9-11, 129:9-10 & 199:4-17.) He had never seen the 54”-60”

markers on the vertical axes of the charts depicted on shop.spalding.com. (Id. at 80:4-19.)

         67.      With respect to online “labeling”, Plaintiff only recalled “photographs of -- if I

recollect properly, there were pages where you could see the labeling. You could zoom in I want

to say.” (Id. at 57:19-58:5.) In terms of online “advertising”, Plaintiff confessed that—other

than the website content he discussed as “labeling”—he viewed no other advertising prior to his

purchase. (Id. at 59:17:60:21.) Similarly, regarding “packaging”, Plaintiff could only explain

that “I believe there were photographs of the ball in a package . . . [o]nline.” (Id. at 68:14-15.)

         68.      On his own—that is, without being shown either a printout of shop.spalding.com

or images of the packer—Plaintiff could not explain what substantive representations he had

relied upon in advance of his purchase, although he “ha[d] a feeling it was either something with

the bounce or the fact that it holds air ten times more.” (Id. at 59:9-11.)

         69.      At his deposition, Plaintiff was shown a printout of shop.spalding.com and he

represented that he indeed viewed this website prior to purchase, including the two charts toward

11
          The inconsistent nature of Plaintiff’s testimony casts serious doubt on whether he viewed any relevant
online material prior to purchase at all. (See, e.g., Ex. A to McDonald Decl. [Markos Tr.] at 59:20-24 (“Q. . . . What
advertising did you see prior to August 23, 2015? A. I don’t know if it was prior to August of 2015. Advertising,
could you explain what you mean by advertising?”); id. at 63:10-21 (“Q. Did you see Never Flat Basketball labeling
or Never Flat Basketball advertising online prior to your purchase of this Never Flat Basketball on August 23,
2015? A. Let me clarify the question. Q. Please. A. Are you asking me if I saw labeling or advertising with regards
to Never Flat Basketballs at any time in the past? Q. At any time in the past, prior to your purchase of the ball on
August 23, 2015? A. I don’t believe so.”) (emphasis added).). Nevertheless, for purposes of this motion for
summary judgment—and the Court’s responsibility to draw inferences in Plaintiff’s favor—we essentially ignore
this troubling testimony, which he elsewhere contradicted.


                                                         21
          Case 7:16-cv-04362-CS Document 80 Filed 12/14/18 Page 24 of 27



the top of the site. (Id. at 74:18-77:7 & 79:8-20.) However, again, he admitted that he had not

actually seen the inch-mark numbers on the vertical axes of the charts (id. at 80:4-14) and,

contrary to the myriad allegations in the Complaint, he similarly confessed that he was not

expecting a basketball that bounced specifically between 54 and 60 inches. (Id. at 80:15-19.)

        70.      He understood the charts to represent that Neverflats® “stay[] bouncing the same

height,” whereas traditional balls “decrease[] the ball height bounce.” (Id. at 79:21-80:3.) He

only expected a basketball that “bounces consistently throughout the year.” (Id. at 80:15-21.)12

        71.      Plaintiff could not recall if he had seen the representation underneath the

shop.spalding.com charts that stated: “Spalding Never Flat Basketballs maintain air pressure

over a minimum of one year.” (Id. at 82:21-83:9.) However, he “definitely” recalled the “ten

times” representation (id. at 83:5-11), which he repeatedly noted. (See, e.g., id. at 78:17-22 (“Q.

. . . [D]o you recall any other elements of the website shop.spalding.com that you saw prior to

your purchase? A. Something about ten times, 10X I want to say.”); id. at 82:16 (“I remember

ten times longer.”).) He understood this to mean that Neverflat® basketballs “would stay inflated

ten times more than traditional basketball[s].” (Id. at 82:19-20.) And, indeed, he repeated that

the “10x longer” claim was integral to his purchase decision. (Id. at 129:9-10 & 199:4-17.)

        72.      Plaintiff had no recollection of seeing other language on shop.spalding.com,

including the Q&A about Neverflat® basketballs seeming “A Bit Flat” because of “cold

conditions” (Id. at 135:24-136:12) or the reference to the Neverflat® warranty/money-back

guarantee. Indeed, Plaintiff acknowledged that he had never seen or even heard of any warranty

or guarantee language until the subject was brought up at his deposition. (Id. at 123:21-124:12;

see also id. at 183:13-16 (“Q. My understanding is that today is the first you learned of such a

12
        Plaintiff essentially went so far as to insist that he believes that any change in rebound performance,
however slight, rendered his ball flat. (See, e.g., Ex. A to McDonald Decl. [Markos Tr.] at 81:2-8; 142:2-5; 148:8-
14 & 245:21-23.)


                                                       22
         Case 7:16-cv-04362-CS Document 80 Filed 12/14/18 Page 25 of 27



guarantee on either the box or the website; is that right? A. Correct.”).). He was shown both the

guarantee language on the box and on the website, and recalled neither. (Id. at 115:9-20:23.)

       73.     Plaintiff was also shown the packer at his deposition, and admitted that he could

not recall ever seeing the chart depicted on the right-hand panel prior to purchase. (Id. at 115:5-

8.) Instead, all he could recall from the packer photos he supposedly saw online was “[t]he word

Never Flat and I want to say the ten times longer.” (Id. at 115:17-18.) He was explicitly asked

to “take a look at this box and tell me if any of it jogs your memory” as to what packer content

he saw prior to purchase; and he answered: “The NBA logo, Spalding Never Flat, ten times

longer. That’s it.” (Id. at 115:19-24 (emphasis added).)

VI.    ROAD TO LITIGATION

       74.     After being unsatisfied with his Neverflat® ball for a few days in

September/October 2015 (id. at 162:25-163:3), Plaintiff responded to a written advertisement by

his would-be counsel, Jason Sultzer, whose firm claimed to be “investigating the Never Flat

Basketballs. And that’s what started the process [of his involvement in this litigation].” (Id. at

137:24-138:5.) Around “October/November”, he reached out to Mr. Sultzer about his own

Neverflat® basketball. (Id. at 139:2-4.) And toward the end of 2015/beginning of 2016, Plaintiff

turned his basketball over to this attorney, with whom Plaintiff had a previous attorney-client

relationship and was “pretty much the only lawyer [he] kn[e]w.” (Id. at 132:21-133:2 & 215:12-

216:22.) Plaintiff’s engineering expert, i3 Engineering, had been hired as early as July/August

2015. (Ex. G to McDonald Decl. [McFadden Tr.] at 19:7-15.)

       75.     Plaintiff never Googled solutions or possible solutions to problems with an

underperforming Neverflat® basketball. (Id. at 135:14-19 & 227:15-25.) He made no effort—

either before or after turning his Neverflat® ball over to his attorneys—to reach out to Spalding

(or any of its affiliated companies) directly, to complain about his ball. (Id. at 183:17-184:13.)


                                                23
           Case 7:16-cv-04362-CS Document 80 Filed 12/14/18 Page 26 of 27



Not by phone, not by mail, and not by email (id. at 184:14-24) because, according to Plaintiff, he

didn’t have “the time or the resources” to devote to such an inquiry/complaint (id. at 184:17-19),

even though he had taken the time to return retail items before. (Id. at 196:14-20.) Of course,

even though he testified that “[t]ime is a resource”, he had “taken out my resources to be here” at

his deposition (id. at 185:12-15) and to litigate this case instead. (Id. at 227:15-25).

         76.      Via this lawsuit, Plaintiff claims no other “injury” other than the purported “price

premium” damages mentioned in paragraph 12 of his Complaint. (Id. at 196:24-198:13.) And

when asked which “less expensive” basketballs he opted against purchasing, Plaintiff could only

answer, “[t]he ones that you would buy from any of the stores,” without being able to recall

which alternative products or brands he was considering, or which websites he may have visited

to research alternatives. (Id. at 128:13-129:8.)13 Among other failings, Plaintiff’s “damages”

expert, Colin Weir, grounded his report on the assumption that “consumers . . . receive no value

from the Neverflat technology,” which accordingly renders his report useless as an attempt to

construe Plaintiff’s basketball as having been unjustifiably priced as compared to other

basketballs. (Ex. T to McDonald Decl. [Expert Report of Colin Weir (“Weir Rep.”)] at ¶ 3.)

         77.      In any event, via letter dated February 5, 2016, Plaintiff’s counsel sent Spalding a

letter titled, “Jaish Markos, et al. v. Russell Brands, LLC (Potential Class Action Lawsuit),”

writing only that “We represent Mr. Jaish Markos, a New York consumer who purchased the

Spalding NEVERFLAT basketball. We have attached a draft class action complaint, which we

will file within three business days unless we hear back from you regarding any information you

may have that refutes our claims.” (Ex. BB to McDonald Decl. [Draft Compl.]) The Draft

13
          Although in Paragraph 15 of the Complaint, Plaintiff writes that “[i]f the Products’ representations were
true, Plaintiff would imminently purchase the Products”, Plaintiff admitted that this was not true, explaining that all
this sentence means is that “if [his ball] did what it said it did” and “if what your company said was true” then he
“would not have a complaint” and “would not have any problems with the basketball.” (Ex. A to McDonald Decl.
[Markos Tr.] at 182:13-183:3.)


                                                         24
         Case 7:16-cv-04362-CS Document 80 Filed 12/14/18 Page 27 of 27



Complaint, signed via “s/” by Plaintiff’s counsel, was dated February 2, 2016. (Id.; Ex. A to

McDonald Decl. [Markos Tr.] at 139:25-140:5.) This was the first time Spalding was contacted

by Plaintiff or his attorneys (id. at 192:2-7), despite the Draft Complaint’s explicit allegation to

the contrary. (Ex. BB to McDonald Decl. [Draft Compl.] at ¶ 82.) Moreover, the factual

allegations contained in the Draft Complaint are not the same as those contained in the filed

Complaint, the former document alleging only allegations relating to bounce height and silent on

the air retention claims that ultimately formed the basis of the filed pleading. (See, e.g., id.).

       78.     Plaintiff reviewed the Draft Complaint before his attorneys sent it to Spalding.

(Ex. A to McDonald Decl. [Markos Tr.] at 83:3-84:5.) He communicated feedback to his

attorneys during his review of the Draft Complaint. (Id. at 84:6-10.) Plaintiff also reviewed the

filed Complaint “more than a few times” and provided feedback to his attorneys before filing.

(Id. at 53:16-55:5.) Ultimately, Plaintiff’s Complaint was filed on June 10, 2016 (Compl.; Ex. A

to McDonald Decl. [Markos Tr.] at 139:21-24), about 9.5 months after Plaintiff purchased his

ball. (Id. at 140:6-11; see also Ex. N to McDonald Decl. [Plaintiff’s Proof of Purchase].)

                                                        Respectfully submitted,

Dated: April 30, 2018                               By: s/ Michael R. McDonald
                                                        Michael R. McDonald, Esq.
                                                        Joshua S. Levy, Esq.
                                                        GIBBONS P.C.
                                                        One Gateway Center
                                                        Newark, NJ 07102
                                                        (973) 596-4500
                                                        MMcDonald@gibbonslaw.com
                                                        JLevy@gibbonslaw.com

                                                         Attorneys for Defendant
                                                         Russell Brands, LLC




                                                  25
